Citation Nr: 1018385	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the Veteran's claim.


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2006, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim for service connection.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA examinations pertinent to the Veteran's claim 
were obtained in August 2007 and a review of those reports of 
examination reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's hearing 
loss were observed and recorded.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  While the examiners failed to comment on 
the functional effects caused by the Veteran's hearing loss, 
the Board finds that the examination is adequate for VA 
purposes and that VA is not obligated to provide a third 
examination in this case because the evidence does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  38 C.F.R. §§ 3.159(c)(4), 3.385 (2009); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.  
Accordingly, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id.

The Veteran has indicated that he served in the United States 
Air Force flight line security for four years and contends 
that his hearing declined after his service.  The Veteran's 
service personnel records indicate service as an air 
policeman, flight line security guard, and communicator 
plotter.

The Board notes that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Unless 
there is clear and unmistakable evidence demonstrating the 
disability existed before service and was not aggravated by 
service, VA must presume that the Veteran was sound at 
service entry as to his hearing.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004).

The Veteran's service treatment records contain various 
audiology examinations, but are void of findings, complaints, 
symptoms, or a diagnosis of a bilateral hearing loss.  A June 
1958 enlistment report of medical history reflects the 
Veteran's complaints of ear, nose or throat trouble.  
However, on enlistment examination the Veteran's hearing was 
normal and was found to be 15/15 on whisper voice testing.
As such, the Veteran's hearing is presumed to have been in 
sound condition at the point he entered service in 1958.

On April 1962 separation examination, the Veteran's hearing 
was found to be 15/15 on whisper voice testing and a report 
of medical history indicated that he had a tonsillectomy in 
1945 prior to his service with no complications or sequelae.  
Most importantly, the Veteran denied any other significant 
medical history.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
-5
LEFT
10
10
10
25
25

Private treatment records consist of a September 1999 
audiological examination that indicates the Veteran's 
complaints of some hearing loss and history of "holes" in 
his ears.  The Veteran was diagnosed with chronic otitis 
media.  An audiogram showed mild upward sloping to normal 
dropping to moderately severe mixed hearing loss.  In October 
2000, the Veteran underwent a tympanoplasty of the right ear.

The Veteran was afforded a VA audiological examination in 
August 2007 at which time he presented with complaints of 
difficulty hearing and understanding.  It was indicated that 
the Veteran served as an air policeman near an aircraft 
flight line with hearing protection in the form of ear plugs.  
He also underwent firearm training with .45 caliber pistols.  
After his service, the Veteran was employed as an industrial 
and residential construction worker and farmer during which 
he did not use hearing protection.  Recreationally, the 
Veteran hunted with a .22 caliber rifle without hearing 
protection.  The examiner indicated that the Veteran had a 
positive history of ear infection with otorrhea from 1960 to 
the present described as swimmer's ear, an ear infection, and 
surgical repair of the right ear drum five years ago, treated 
over the years occasionally with antibiotic ear drop.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
45
50
LEFT
40
25
30
40
55

Pure tone thresholds in the right and left ear were 39 and 38 
decibels, respectively, with speech recognition scores of 98 
and 100.  The Veteran was diagnosed with bilateral mixed mild 
to moderately severe hearing loss that the examiner opined 
was not caused by or a result of the Veteran's service, but 
that it was more likely caused by the Veteran's present ear 
condition.  The rationale provided was that the Veteran's 
service treatment records were negative for any complaints of 
hearing loss or ear problems except for the health history 
taken at enlistment that showed a positive response to ear, 
nose, and throat problems.  In addition, the private records 
submitted by the Veteran showed treatment for a bilateral ear 
condition and bilateral ear drum perforations since 1999, 
thirty-seven years after his service.  Further, a hearing 
conservation data sheet form 1960 showed a low frequency 
fluctuation of hearing for the left ear consistent with a 
middle ear problem that was not present upon the Veteran's 
discharge from service.

During a second VA audiological examination in August 2007, 
the examiner indicated that hearing conversation data sheets 
dated in 1960, 1961, and 1962 and on discharge examination in 
April 1962 showed normal audiogram thresholds for both ears.  
The examiner also indicated that audiometric testing on prior 
VA examination showed bilateral sensorineural hearing loss 
with thresholds averaging 26 to 30 decibels with excellent 
discrimination scores of 98 to 100 percent for the left and 
right ear.  On examination, the Veteran was diagnosed with 
bilateral sensorineural hearing loss and bilateral chronic 
otitis externa.  The examiner opined that the Veteran's 
hearing loss was not due to noise exposure during his service 
supported by normal hearing test results during his service.

The Veteran's post-service medical records are negative for 
any diagnoses of bilateral hearing loss within one year of 
separation from active duty.  In fact, the Veteran's post-
service medical records are negative for any diagnosis of a 
bilateral hearing loss until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The fact that the 
Veteran was not found to have any hearing loss on separation 
examination is not dispositive of his claim.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, the record includes 
a competent medical opinion which finds that the Veteran's 
bilateral hearing loss was not caused by his service and is 
more likely caused by his present ear condition supported by 
a well-reasoned rationale.  Further, there is no competent 
medical opinion that relates his hearing loss to his service.  
In the absence of competent evidence linking any current 
bilateral hearing loss to service, service connection must be 
denied.

The Board recognizes the Veteran's contention that his 
bilateral hearing loss is related to his service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent medical evidence that his current 
bilateral hearing loss is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not support a finding that any current bilateral hearing loss 
was incurred in or aggravated by service, or that any 
bilateral hearing loss manifested to a compensable degree 
within one year following the veteran's separation from 
active service.  Therefore, service connection for a 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for bilateral hearing loss is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


